DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder capture element in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese et al. (US 2013/066136A1, “Palese”).
Regarding claim 1, Palese discloses a rail tension extraction device including a base assembly (Fig. 2) having a handle (150) and an elongate base (172) having first and second end portions. The handle is attached to the first end portion (Fig. 3). At least one magnet (184; [0059-0062]; Fig. 6) is received in the second end portion and is capable of engaging a metallic target [0059]. A capture element (170) is received in the elongate base and is disposed adjacent to the at least one magnet (Fig. 6). The capture element is capable of at least partially surrounding the metallic target engaged by the at least one magnet by encompassing curved or hook-shaped splines [0059, 0072]. An outer tube (120) is capable of slidably receiving the elongate base and includes opposed proximal and distal ends (Fig. 6). The outer tube is capable of moving relative to the elongate base between a locking position in which the distal end of the outer tube is adjacent the capture element and the at least one magnet to secure the metallic target therebetween and an unlocking position in which the distal end of the outer tube is spaced from the capture element and the at least one magnet [0082].
Regarding claim 2, Palese discloses that the second end portion includes a cavity in the form of a lumen and two spaced channels within plug (187) into which a second ends (184) of the capture element are inserted.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2019/0046238A1) in view of Palese et al. (US 2013/066136A1, “Palese”).
Regarding claim 1
In the same field of endeavor, magnetic retrieving devices, Palese teaches a device that includes a capture element (170) received within an elongate base (172). An outer tube (120; Fig. 6) is capable of slidably receiving the elongate base and moving relative to the elongate base between a locking position in which the distal end of the outer tube is adjacent the capture element and at least one magnet [0059, 0060-0062] to secure a metallic target and an unlocking position in which the distal end of the outer tube is spaced from the capture element and the at least one magnet. Palese teaches that a slider (192) that is operatively connected to the outer tube to provide linear movement of the tube over and relative to the inner member [0082]. Palese further teaches that the inner member may be linearly advanced in a push/pull manner to expose a tool as opposed to moving the outer tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer tube of Jenkins with linear movement relative to the elongate base, as taught by Palese, to provide multiple means of exposing or closing the capture element to ensure that the captured material is held therein.  
Regarding claim 17
In the same field of endeavor, magnetic retrieving devices, Palese teaches a device that includes a capture element (170) received within an elongate base (172). An outer tube (120; Fig. 6) is capable of slidably receiving the elongate base and moving relative to the elongate base between a locking position in which the distal end of the outer tube is adjacent the capture element and at least one magnet [0059, 0060-0062] to secure a metallic target and an unlocking position in which the distal end of the outer tube is spaced from the capture element and the at least one magnet. Palese teaches that a slider (192) that is operatively connected to the outer tube to provide linear movement of the tube over and relative to the inner member. Palese further teaches that the inner member may be linearly advanced in a push/pull manner to expose a tool as opposed to moving the outer tube. The metallic target is at least partially surrounded metallic target is then locked by advancing an outer tube of the rail tension extraction device toward the metallic target [0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Jenkins with advancing the outer tube relative to the elongate base toward the metallic target to lock the at least partially surrounded metallic target, as taught by Palese, to provide multiple means of exposing or closing the capture element to ensure that the captured material is held therein. 
Allowable Subject Matter
Claim(s) 3-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoury et al. (US 2017/0027582A1) and Dryden et al. (US2014/0364866A1) disclose snare devices that incorporate the use of magnets.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771